Sognier, Judge,
dissenting.
I concur fully and specially with Presiding Judge McMurray’s dissent. The monthly rental is $1,250. If this amount is 30 days late, at the rate of $10 per day, $300 will accrue. This is a service charge of 24 percent per month or 288 percent per year, all in addition to the 18 percent per annum interest charge on late payments. I find it difficult to decide on summary judgment that this is a proper liquidated damage rather than a penalty.
I am authorized to state that Presiding Judge Banke and Judge Benham join in this dissent.